DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, and 6-15, 17-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 1, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding  an electronic module comprising: a first integrated device package; a first vertical interconnect physically and electrically connected to the first substrate with a first conductive adhesive, the first vertical interconnect extending outwardly from the first substrate; a second integrated device package comprising a second substrate and a second vertical interconnect having a first end electrically connected to the second substrate with a second conductive adhesive, the second vertical interconnect having a second end electrically connected to the first vertical interconnect, wherein the first and second vertical interconnects are disposed between the first and second substrates, in combination with other claimed features, as recited in independent claim 1.  Claims 2-4, and 6-14 are dependent upon independent claim 1, and are therefore allowed. 
Regarding claim 15, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding an electronic module comprising: a first integrated device package comprising: a first vertical 
Regarding claim 19, the prior art of record and to the Examiner's knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding a method comprising: forming a first integrated device package, wherein forming the first integrated device package comprises: mounting a first vertical interconnect to the first substrate by a conductive adhesive, the first vertical interconnect extending outwardly from the first substrate, the first vertical interconnect inset from an outermost side surface of the electronic module; and providing a first molding compound in which the electronic component and the first vertical interconnect are at least partially embedded, the first vertical interconnect having a first end mounted to the first substrate by the conductive adhesive and a second end exposed through the first molding compound, in combination with other claimed features, as recited in independent claim 19. Claim 20 is dependent upon independent claim 19, and is therefore allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        March 26, 2022